Case:19-03969-EAG13 Doc#:25 Filed:01/22/20 Entered:01/22/20 13:31:26                          Desc: Main
                           Document Page 1 of 3

                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

In Re:
                                                              Case No.: 19-03969 BKT
ANA T. FIGUEROA ROMAN
(XXX-XX-6908)

                                                                            Chapter 13
                          Debtor(s)

DEBTOR’S RESPONSE TO TRUSTEE’S UNFAVORABLE RECOMMENDATION (Doc. #.20)

TO THE HONRABLE COURT:

         COMES NOW DEBTOR, by and through the undersigned attorney, very respectfully

ALLEGES and PRAYS:

         1.       This case was filed on July 12th, 2019. The proposed Chapter 13 plan was filed along

with the voluntary petition. The §341 Meeting of Creditors was held and closed on August 21st, 2019

(Doc.#9). Confirmation Hearing to consider debtor’s proposed plan has been scheduled for January

30th, 2020 (Doc.#22).

         2.       On December 11, 2019 the Chapter 13 Trustee filed an Unfavorable Recommendation

to the Plan (the “Unfavorable recommendation”), commenting various issues that needed be addressed

by Debtor(s) prior to the possible confirmation of the Chapter 13 Plan. See Doc. 20.

         3. By way of the present motion, Debtor is respectfully addressing all the findings, inquiries

              and requests made by the Trustee in the Unfavorable Recommendation. Accordingly, each

              finding with its respective corrective actions are summarized and explained as follows:

              a. Debtor is to provide the following:

                             •   Physical and postal address of Mr. Nomar Andre Torres Laboy

                                 (Transferee) or any contact information available.

                          Debtor’s response to the finding/objection: On January 21st, 2020 Debtor

                          submitted to the Trustee what she understands to be the Transferee’s physical
Case:19-03969-EAG13 Doc#:25 Filed:01/22/20 Entered:01/22/20 13:31:26                       Desc: Main
                           Document Page 2 of 3

                        and mailing address. This information was uploaded to the Trustee’s system. See

                        attachment.

       4.        With the present response Debtor has demonstrated that she has complied with all the

pending requests made by the Trustee in his Unfavorable Report.

        WHEREFORE, Debtor respectfully requests this Honorable Court to take notice of the above

and consider Debtor in full compliance with all of Trustee’s requests and clarifications included in his

Unfavorable Report at Doc. 20.

                                       CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this same date, I electronically filed the above document with
the Clerk of the Court using the CM/ECF System which will send a notification, upon information and
belief, of such filing to the following: The Chapter 13 Trustee, The United States Trustee and to all the
CM/ECF participants of this case.

       RESPECTFULLY SUBMITTED

       In San Juan, Puerto Rico this 22nd day of JANUARY 2020.


                                             IGNACIO GARCIA FRANCO
                                             USDC 231410
                                             Attorney for debtor
                                             PO Box 361844
                                             San Juan, P.R. 00936
                                             Tel (787) 478-3379
                                             FAX (1-888) 860-9135
                                             Email: ignaciolaw@gmail.com

                                             /s/ Ignacio García Franco, Esq.
         Case:19-03969-EAG13 Doc#:25 Filed:01/22/20 Entered:01/22/20 13:31:26                                   Desc: Main
                                    Document Page 3 of 3

  Welcome IGNACIO GARCIA FRANCO*
Show     10        entries

                                                                                                      Search:    1903969



             Case          Uploaded                                                                                                
 ID           Number         Date            Original Name                                  Description                        Status

 105017       1903969        7/26/2019       PANIncome_AnaTFigueroa.pdf                     Income evidence (other than        Complete
                             4:15:24 PM                                                     paystubs)-UDP

 105018       1903969        7/26/2019       DivorceResolution-AnaT.Figueroa.pdf            Letters General-UDP                Complete
                             4:15:24 PM

 105019       1903969        7/26/2019       VehicleFinancecontract-AnaTFigeroa.pdf         Letters General-UDP                Complete
                             4:15:27 PM

 105020       1903969        7/26/2019       WriteSaleofLot-AnaFigueroa.pdf                 Letters General-UDP                Complete
                             4:15:29 PM

 109880       1903969        9/25/2019       Appraisalreport2015_AnaT.Figueroa.pdf          Appraisals/Comparables/Value       Complete
                             12:25:39 PM                                                    Opinion-UDP

 115606       1903969        12/4/2019       TitleStudyResidence.pdf                        Title Search or Title Study-       Complete
                             9:50:12 AM                                                     UDP

 119127       1903969        1/21/2020       CONTACTINFORMATIONOFTRANSFEREEOFPROPERTY.pdf   Letters General-UDP                Complete
                             2:48:14 PM


Showing 11 to 17 of 17 entries (filtered from 957 total entries)

                                                                                                            Previous       1   2   Next
